 4:18-cr-03123-JMG-CRZ Doc # 71 Filed: 08/27/20 Page 1 of 1 - Page ID # 148




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                Plaintiff,                          4:18-CR-3123
    vs.
                                                       ORDER
MIGUEL LUNA,
                Defendant.


    IT IS ORDERED that:

    1.    The defendant’s unopposed Motion to Continue Sentencing (filing
          70) is granted.

    2.    Defendant Miguel Luna’s sentencing is continued to September
          10, 2020, at 2:00 p.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Robert V. Denney United
          States Courthouse and Federal Building, 100 Centennial Mall
          North, Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    3.    No further continuances will be granted without a substantial
          showing of good cause.

    Dated this 27th day of August, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
